Citation Nr: 0916125	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-28 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from January to March 1990.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit in Cleveland, Ohio.  However, jurisdiction of 
the case remains with the Regional Office (RO) in New York, 
New York.

When the case was last before the Board in May 2008, it was 
remanded for additional development. 


FINDINGS OF FACT

1.  Bilateral pes planus was found on the Veteran's entrance 
examination.  

2.  The evidence clearly and unmistakably shows that the 
Veteran's bilateral pes planus underwent no permanent 
increase during service.

3.  The Veteran does not have a bilateral ankle disability.

4.  The Veteran does not have a bilateral knee disability.

5.  The Veteran does not have a bilateral hip disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1111, 1131 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2008).

2.  Bilateral ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

3.  Bilateral knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Bilateral hip disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in March 2004 letter, issued prior to the 
decision on appeal, as well as in letters dated in March 
2006, May 2006, and July 2008, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
The March 2006 and July 2006 letters advised the Veteran of 
the evidence needed to establish a disability rating and 
effective date.  The claims were last readjudicated in March 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the Veteran.  As such, there is no indication that there is 
any prejudice to the Veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claims, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



Service Connection Legal Authority

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active military, naval, 
or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that the disability existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will be 
found to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity; the occurrence of symptoms, in the absence of an 
increase in the underlying severity, does not constitute 
aggravation of the disability.  Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence 
of the veteran being asymptomatic on entry into service, with 
an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).  If the disorder becomes worse 
during service and then improves due to in-service treatment 
to the point that it was no more disabling than it was at 
entrance into service, the disorder has not been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996). 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Analysis

I.  Bilateral Pes Planus

The Veteran claims that service connection is warranted for 
bilateral pes planus because his preexisting bilateral pes 
planus was aggravated during active service.  In written 
statements, the Veteran indicated that when he entered 
service, he had no physical problems that would have 
prevented him from doing his duties.  However, after being in 
basic training, standing in formation for long periods of 
time and running in combat boots, he began having pains in 
his feet and legs.  He stated that he was on sick call 
several times for this pain, and was given arch supports and 
placed on sneaker profile.  He indicated that he began having 
major pains in his feet and legs during runs.  The pain was 
so bad it brought tears to his eyes.  On one occasion, he was 
climbing the stairs when pain shot from his feet through his 
legs to his hips, causing him to collapse.  He said he was 
taken to the hospital.  The Veteran said he was diagnosed 
with pneumonia, severe stress fractures, and shin splints.  
The Veteran also said he was diagnosed with a bilateral ankle 
condition, a bilateral knee condition, and a bilateral hip 
condition, which were supposed to result in a full medical 
discharge.  However, he did not receive a medical discharge.  

A review of the service treatment records shows that the 
service entrance examination report notes abnormal exam of 
the feet.  The examining physician indicated that the Veteran 
had asymptomatic pes planus with moderate pronation.  In 
February 1990, the Veteran was seen for complaints of right 
foot pain of two weeks duration.  X-ray studies were 
negative.  He was placed on limited profile for bilateral 
severe flexible pes planus with resolved second degree 
overuse/stress syndrome.  It was specifically noted that the 
disability existed prior to service.  Although a February 
1990 service treatment record for sinusitis notes that the 
Veteran stated that he had undergone X-rays for stress 
fractures of the right foot, the actual X-ray studies were 
negative.  There is no further record of treatment for foot 
problems in service.  In March 1990 the Veteran was 
discharged under the provisions of Chapter 11, AR 635-200 
(Entry Level Separation) for having disobeyed Army 
regulations on several occasions.  

The post-service medical evidence includes an August 2008 VA 
examination report which notes that the VA examiner 
thoroughly reviewed the claims folder, to include the service 
treatment records, and examined the Veteran.  The examiner 
diagnosed the Veteran with flexible pes planus with pain out 
of proportion to clinical presentation.  Radiographs 
confirmed the pes planus, which was described as moderate on 
the right and severe on the left.  The examiner stated that 
there is no objective evidence showing that the pes planus 
was permanently made worse by military service.  The examiner 
therefore opined that the preexisting pes planus was not 
aggravated beyond its normal progression during service.  
There is no contrary medical opinion of record.  

The veteran has relayed various complaints and symptoms as 
well as his belief that his foot condition was aggravated 
during military service.  The veteran is competent to testify 
about observable symptoms, such as pain, and his statements 
have been taken into account.  See 38 C.F.R. § 3.159(a)(2); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a 
lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter, to include whether the pre-
service bilateral pes planus underwent a permanent increase 
in severity during his brief period of active duty. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the 
medical opinion of record is contrary to the Veteran's 
assertions and is most probative to the question at issue. 

Based upon the evidential record, the Board concludes that 
the evidence clearly and unmistakably shows that the 
Veteran's preexisting bilateral pes planus underwent no 
permanent increase in severity during active service.  

Accordingly, service connection is not in order for bilateral 
pes planus.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  

II.  Bilateral Ankle, Knee, and Hip Disabilities

As an initial matter, the Board notes that the Veteran 
contends that his bilateral ankle, knee, and hip disabilities 
began in service as a result of the physical rigors of boot 
camp/training.  In the alternative, he and his representative 
also appear to be arguing that the disabilities of the 
ankles, knees, and hips are due to the Veteran's pes planus.  

In considering the claims on a direct basis, the Board notes 
that the service treatment records do not reveal any 
complaints of or treatment for any ankle, knee, or hip 
problems.  Although a February 1990 service treatment record 
for sinusitis notes that the Veteran stated that he had 
undergone X-rays for stress fractures of the right foot, the 
actual X-ray studies were negative.  

Additionally, there is no medical evidence of a current 
diagnosis of any bilateral ankle, knee, or hip disability.  
In this regard, the Board notes that the August 2008 VA exam 
report indicates that the Veteran complained of pain in his 
hips and knees, and ankle pain on palpation.  The Board notes 
that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
None of the private medical records shows any complaints of, 
treatment for, or diagnoses of any related problems.  Thus, 
the medical evidence does not establish the presence of a 
current disability of the Veteran's ankles, knees, or hips. 

As such, service connection for these claimed disabilities is 
not in order.  Without a current diagnosis, there is no basis 
on which to grant service connection, either on a direct 
basis or on a secondary basis, for the claimed bilateral 
ankle, knee, and hip disabilities.  Thus, the claims must be 
denied. 

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for bilateral ankle 
disability is denied.

Entitlement to service connection for bilateral knee 
disability is denied.

Entitlement to service connection for bilateral hip 
disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


